Exhibit 10.2

 

PROMISSORY NOTE

 

$9,830,000.00

Philadelphia, Pennsylvania
February 21, 2014

 

FOR VALUE RECEIVED, each of CARDIONET, LLC, a Delaware corporation (successor by
conversion to CardioNet, Inc., a Delaware corporation, and successor by merger
to each of BioTelemetry Merger Sub, Inc, a Delaware corporation, Agility
Centralized Research Services, Inc., a Minnesota corporation, and BioTel, Inc.,
a Minnesota corporation), BRAEMAR MANUFACTURING, LLC, a Delaware limited
liability company (successor by conversion to Braemar, Inc., a North Carolina
corporation), CARDIOCORE LAB, LLC, a Delaware limited liability company
(successor by conversion to cardioCORE Lab, Inc., a Delaware corporation),
BIOTELEMETRY, INC., a Delaware corporation, ECG SCANNING & MEDICAL SERVICES LLC,
a Delaware limited liability company, HEARTCARE CORPORATION OF AMERICA, INC.,
New Jersey corporation, MEDNET HEALTHCARE TECHNOLOGIES, INC., a New Jersey
corporation, UNIVERSAL MEDICAL, INC., a New Jersey corporation, and UNIVERSAL
MEDICAL LABORATORY, INC., a New Jersey corporation, (individually, each a
“Borrower” and collectively, the “Borrowers”), hereby jointly and severally
unconditionally promise to pay to the order of THE BANCORP BANK, a Delaware
state chartered banking company (together with its successors and assigns,
“Lender”) at the office of Agent (as defined herein) at 1818 Market Street,
28th Floor, Philadelphia, PA 19103, or at such other place as Agent may from
time to time designate in writing, in lawful money of the United States of
America and in immediately available funds, in the principal sum of Nine Million
Eight Hundred Thirty Thousand and No/100 Dollars ($9,830,000.00), or, if less,
the aggregate unpaid principal amount of all Loans made or deemed made by Lender
to Borrowers under the terms of that certain Credit and Security Agreement dated
as of February     , 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrowers,
such other borrowers that may become “Borrowers” under the Credit Agreement,
various financial institutions as are, or may from time to time become, parties
thereto as lenders (including without limitation, Lender) and The Bancorp Bank,
individually as a lender, and as administrative agent (in such capacity and
together with its successors and assigns in such capacity, “Agent”).  All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Promissory Note (as hereafter from time to time
amended, restated, supplemented or modified, this “Note”) as defined in the
Credit Agreement.

 

1.             The outstanding principal balance of the Loans evidenced by this
Note shall be payable in full on the Termination Date, or on such earlier date
as provided for in the Credit Agreement.

 

2.             This Note is issued in accordance with the provisions of the
Credit Agreement and is entitled to the benefits and security of the Credit
Agreement and the other Financing Documents, and reference is hereby made to the
Credit Agreement for a statement of the terms and conditions under which the
Loans evidenced hereby were made and are required to be repaid.

 

--------------------------------------------------------------------------------


 

3.             Each Borrower promises to pay interest from the date of this Note
until payment in full hereof on the unpaid principal balance of the Loans
evidenced hereby at the per annum rate or rates set forth in the Credit
Agreement.  Interest on the unpaid principal balance of the Loans evidenced
hereby shall be payable on the dates and in the manner set forth in the Credit
Agreement.  Interest as aforesaid shall be calculated in accordance with the
terms of the Credit Agreement.

 

4.             Upon and after the occurrence of an Event of Default, and as
provided in the Credit Agreement, the Loans evidenced by this Note may be
declared, and immediately shall become, due and payable without demand, notice
or legal process of any kind; provided, however, that upon the occurrence of an
Event of Default pursuant to the provisions of Section 10.1(e) or
Section 10.1(f) of the Credit Agreement, the Loans evidenced by this Note shall
automatically be due and payable, without demand, notice or acceleration of any
kind whatsoever.

 

5.             Payments received in respect of the Loans shall be applied as
provided in the Credit Agreement.

 

6.             Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrowers.

 

7.             No waiver by Agent or any Lender of any one or more defaults by
the undersigned in the performance of any of its obligations under this Note
shall operate or be construed as a waiver of any future default or defaults,
whether of a like or different nature, or as a waiver of any obligation of
Borrowers to any other lender under the Credit Agreement.

 

8.             No provision of this Note may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrowers, the Required Lenders and any other
lender under the Credit Agreement to the extent required under Section 11.16 of
the Credit Agreement.

 

9.             THIS NOTE, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

10.          Whenever possible each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.          Whenever in this Note reference is made to Agent, Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and permitted assigns.  The provisions of this
Note shall be binding upon each Borrower and its successors and permitted
assigns, and shall inure to the benefit of Lender and its successors and

 

2

--------------------------------------------------------------------------------


 

assigns.  No Borrower may assign, delegate or otherwise transfer any of its
rights or other obligations hereunder without the prior written consent of
Agent, Lender and each other lender under the Credit Agreement

 

12.          In addition to and without limitation of any of the foregoing, this
Note shall be deemed to be a Financing Document and shall otherwise be subject
to all of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

13.          CONFESSION OF JUDGMENT.

 

BORROWERS, TO THE FULLEST EXTENT PERMITTED BY LAW, AND WITHOUT FURTHER CONSENT
OF OR NOTICE REQUIRED, HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF RECORD, OR THE PROTHONOTARY
OR CLERK OF ANY COURT IN THE COMMONWEALTH OF PENNSYLVANIA, OR OTHERWISE, TO
APPEAR FOR ANY OR ALL BORROWERS AT ANY TIME OR TIMES, AFTER THE OCCURRENCE OF AN
EVENT OF DEFAULT UNDER THIS NOTE OR ANY OF THE FINANCING DOCUMENTS THAT
CONTINUES BEYOND THE EXPIRATION OF APPLICABLE NOTICE AND GRACE PERIODS SET FORTH
THEREIN, IN ANY SUCH COURT IN ANY ACTION BROUGHT AGAINST BORROWERS BY LENDER
WITH RESPECT TO THE AGGREGATE AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER
FINANCING DOCUMENTS, WITH OR WITHOUT DECLARATION FILED, AS OF ANY TERM, AND
THEREIN TO CONFESS OR ENTER JUDGMENT AGAINST BORROWERS FOR ALL SUMS PAYABLE BY
BORROWERS TO LENDER UNDER THIS NOTE AND THE OTHER FINANCING DOCUMENTS, AS
EVIDENCED BY AN AFFIDAVIT SIGNED BY A DULY AUTHORIZED DESIGNEE OF LENDER SETTING
FORTH SUCH AMOUNT THEN DUE FROM BORROWERS TO LENDER, PLUS AN ATTORNEY’S
COMMISSION EQUAL TO ONE PERCENT (1%) OF THE SUMS THEN OUTSTANDING UNDER THIS
NOTE AND THE OTHER FINANCING DOCUMENTS, BUT IN NO EVENT LESS THAN $10,000, WITH
COSTS OF SUIT, RELEASE OF ALL ERRORS, AND WITHOUT RIGHT OF APPEAL.  IF A COPY OF
THIS NOTE, VERIFIED BY AN AFFIDAVIT, SHALL HAVE BEEN FILED IN SUCH ACTION, IT
SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY.  BORROWERS
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE THE RIGHT TO
ANY STAY OF EXECUTION, THE BENEFIT OF ALL EXEMPTION LAWS NOW OR HEREAFTER IN
EFFECT AND ANY AND ALL RIGHTS TO PRIOR NOTICE AND HEARING WITH RESPECT TO THE
GARNISHMENT OR ATTACHMENT OF ANY PROPERTY PURSUANT TO A JUDGMENT ENTERED
HEREUNDER.  NO SINGLE EXERCISE OF THE FOREGOING WARRANT AND POWER TO BRING ANY
ACTION OR CONFESS JUDGMENT THEREIN SHALL BE DEEMED TO EXHAUST THE POWER, BUT THE
POWER SHALL CONTINUE UNDIMINISHED AND MAY BE EXERCISED FROM TIME TO TIME AS
OFTEN AS LENDER SHALL ELECT UNTIL ALL AMOUNTS PAYABLE TO LENDER HEREUNDER AND
UNDER THE OTHER FINANCING DOCUMENTS SHALL HAVE BEEN PAID IN FULL.  THE EXERCISE
BY LENDER OF ITS RIGHTS AND REMEDIES AND THE ENTRY OF ANY

 

3

--------------------------------------------------------------------------------


 

JUDGMENT BY LENDER UNDER THIS SECTION 13 SHALL NOT AFFECT IN ANY WAY THE
INTEREST RATE PAYABLE UNDER THIS NOTE OR UNDER ANY OF THE OTHER FINANCING
DOCUMENTS OR ANY AMOUNTS DUE TO LENDER, BUT INTEREST SHALL CONTINUE TO ACCRUE ON
SUCH AMOUNTS AT THE RATE SET FORTH IN SECTION 10.5 OF THE CREDIT AGREEMENT.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitutes an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

 

BORROWERS:

 

 

 

CARDIONET, LLC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

BRAEMAR MANUFACTURING, LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

CARDIOCORE LAB, LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 SEAL]

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

BIOTELEMETRY, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Senior Vice President and Secretary

 

 

 

HEARTCARE CORPORATION OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

UNIVERSAL MEDICAL, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

UNIVERSAL MEDICAL LABORATORY, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

ECG SCANNING & MEDICAL SERVCIES LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 [SEAL]

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

--------------------------------------------------------------------------------